Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 12, 2020

                                        No. 04-20-00481-CV

                         IN THE INTEREST OF A.M. JR., A CHILD,

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA00115
                          Honorable H. Paul Canales, Judge Presiding


                                           ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was due to be filed on October 5, 2020. On October 9,
2020, the court reporter filed a notification of late record stating she anticipates the record will be
completed by October 19, 2020. It is ORDERED that the reporter’s record must be filed in this
appeal no later than October 19, 2020. TEX. R. APP. P. 35.3(c). FURTHER REQUESTS FOR
EXTENSIONS OF TIME ARE DISFAVORED.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court